



AXALTA COATING SYSTEMS LTD.
2014 INCENTIVE AWARD PLAN


RESTRICTED STOCK GRANT NOTICE


Axalta Coating Systems Ltd., a Bermuda exempted limited liability company (the
“Company”), pursuant to its 2014 Incentive Award Plan, as amended from time to
time (the “Plan”), hereby grants to the holder listed below (“Participant”) the
number of shares of Restricted Stock (the “Shares”) set forth below. The Shares
are subject to the terms and conditions set forth in this Restricted Stock Grant
Notice (the “Grant Notice”) and the Restricted Stock Agreement attached hereto
as Exhibit A, including Appendix 1 (Confidentiality and Business Protection
Agreement) thereto (the “Agreement”) and the Plan, which are incorporated herein
by reference. Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in the Grant Notice and the Agreement.


Participant:
 
Grant Date:
 
Total Number of Shares of Restricted Stock:
 



By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement and the Grant Notice. Participant has
reviewed the Agreement, the Plan and the Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing the Grant
Notice and fully understands all provisions of the Grant Notice, the Agreement
and the Plan. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, the Grant Notice or the Agreement.




AXALTA COATING SYSTEMS LTD. HOLDER:
PARTICIPANT


By:
            
By:
            
Print Name:
            
Print Name:
            
Title:
            
 
 
 
 
 
 
 
 
 
 









Axalta – Restricted Stock Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------





EXHIBIT A
TO RESTRICTED STOCK GRANT NOTICE
RESTRICTED STOCK AGREEMENT
Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of Shares set forth in the Grant Notice.


ARTICLE I.

GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan or the Grant Notice.
1.2    Incorporation of Terms of Plan. The Shares issued to Participant pursuant
to the Grant Notice are subject to the terms and conditions set forth in this
Agreement and the Plan, which is incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control, except with respect to the definition of Change in Control as
defined in this Agreement.
ARTICLE II.    
ISSUANCE OF SHARES
2.1    Issuance of Shares. In consideration of Participant’s past and/or
continued employment with or service to the Company or a Subsidiary and for
other good and valuable consideration, effective as of the grant date set forth
in the Grant Notice (the “Grant Date”), the Company has granted to Participant
the number of Shares set forth in the Grant Notice, upon the terms and
conditions set forth in the Grant Notice, this Agreement and the Plan.
2.2    Issuance Mechanics. As of the Grant Date, the Company shall issue the
Shares in the form of Common Stock to Participant and shall at its option (a)
cause a certificate or certificates representing such shares of Common Stock to
be registered in the name of Participant, or (b) cause such shares of Common
Stock to be held in book-entry form. If a certificate is issued, it shall be
delivered to and held in custody by the Company and shall bear the restrictive
legends required by Section 5.1. If the shares of Common Stock are held in
book-entry form, then such entry will reflect that the shares are subject to the
restrictions of this Agreement.
ARTICLE III.    
FORFEITURE AND TRANSFER RESTRICTIONS
3.1    Forfeiture Restriction. Subject to the provisions of Section 3.2 below,
in the event of Participant’s Termination of Service for any reason, other than
as a result of Participant’s death or by the Company as a result of
Participant’s Disability, all of the Unreleased Shares (as defined below) shall
thereupon be forfeited immediately and without any further action by the Company
(the “Forfeiture Restriction”),


1


Axalta – Restricted Stock Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




except as otherwise provided in a written agreement between Participant and the
Company. Upon the occurrence of such forfeiture, the Company shall become the
legal and beneficial owner of the Unreleased Shares and all rights and interests
therein or relating thereto, and the Company shall have the right to retain and
transfer to its own name the number of Unreleased Shares being forfeited by
Participant. The Unreleased Shares shall be held by the Company in accordance
with Section 3.3 until the Shares are forfeited as provided in this Section 3.1,
until such Unreleased Shares are released from the Forfeiture Restriction as
provided in Section 3.2 or until such time as this Agreement is no longer in
effect. Participant hereby authorizes and directs the Secretary of the Company,
or such other person designated by the Administrator, to transfer any Unreleased
Shares that are forfeited pursuant to this Section 3.1 from Participant to the
Company.
3.2    Release of Shares from Forfeiture Restriction.
(a)    The Shares shall be released from the Forfeiture Restriction in
accordance with the following vesting schedule: three equal annual installments
beginning on the first anniversary of the grant date. In the event of
Participant’s Termination of Service (i) by the Company without Cause within two
(2) years after a Change in Control (subject to Section 3.2(c)), (ii) by the
Company by reason of Participant’s Disability, or (iii) by reason of death, any
unvested Shares shall immediately vest in full and become vested Shares;
provided, that if Participant is party to a severance or employment agreement
with the Company or any of its affiliates or is a participant in a severance
policy of the Company or any of its affiliates, in either case, that provides
greater vesting protection to Participant, the Shares shall be treated in
accordance with the applicable terms of such agreement or policy.


(b)    Any of the Shares which, from time to time, have not yet been released
from the Forfeiture Restriction are referred to herein as “Unreleased Shares.”
In the event any of the Unreleased Shares are released from the Forfeiture
Restriction, any Retained Distributions (as defined below) paid on such
Unreleased Shares shall be promptly paid by the Company to Participant. As soon
as administratively practicable following the release of any Shares from the
Forfeiture Restriction, the Company shall, as applicable, either deliver to
Participant the certificate or certificates representing such Shares in the
Company’s possession belonging to Participant, or, if the Shares are held in
book-entry form, then the Company shall remove the notations indicating that the
shares are subject to the restrictions of this Agreement. Participant (or the
beneficiary or personal representative of Participant in the event of
Participant’s death or incapacity, as the case may be) shall deliver to the
Company any representations or other documents or assurances as the Company or
its representatives deem necessary or advisable in connection with any such
delivery.


(c)    As a condition to any accelerated vesting of the Shares due to
Participant’s Termination of Service by the Company without Cause within two (2)
years after a Change in Control as set forth in Section 3.2(a), Participant
shall, within the thirty (30) day period following the date of Participant’s
Termination of Service, execute and not revoke a general release of all claims,
including all known and unknown and current and potential claims, in favor of
the Company and its affiliates in either (A) a form


2


Axalta – Restricted Stock Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




provided to Participant by the Company or (B) if Participant is party to a
severance or employment agreement with the Company or any of its affiliates or
is a participant in a severance policy of the Company or any of its affiliates,
the form of release of claims applicable to Participant under such agreement or
policy.


3.3    Escrow.
(a)    The Unreleased Shares shall be held by the Company until such Unreleased
Shares are forfeited as provided in Section 3.1, until such Unreleased Shares
are released from the Forfeiture Restriction as provided in Section 3.2 or until
such time as this Agreement is no longer in effect. Participant shall not retain
physical custody of any certificates representing Unreleased Shares issued to
Participant. Participant, by acceptance of this Award, shall be deemed to
appoint, and does so appoint, the Company and each of its authorized
representatives as Participant’s attorney(s)-in-fact to effect any transfer of
forfeited Unreleased Shares (and Retained Distributions, if any, paid on such
forfeited Unreleased Shares) to the Company as may be required pursuant to the
Plan or this Agreement, and to execute such representations or other documents
or assurances as the Company or such representatives deem necessary or advisable
in connection with any such transfer. To the extent allowable by Applicable Law,
the Company, or its designee, shall not be liable for any act it may do or omit
to do with respect to holding the Shares in escrow and while acting in good
faith and in the exercise of its judgment.
(b)    The Company will retain custody of all cash dividends and other
distributions (“Retained Distributions”) made or declared with respect to
Unreleased Shares (and such Retained Distributions will be subject to the
Forfeiture Restriction and the other terms and conditions under this Agreement
that are applicable to the Shares) until such time, if ever, as the Unreleased
Shares with respect to which such Retained Distributions shall have been made,
paid or declared shall have become vested pursuant to Section 3.2. Any Retained
Distributions with respect to Unreleased Shares shall be forfeited in the event
such Unreleased Shares are forfeited.
3.4    Rights as Shareholder. Except as otherwise provided herein, upon issuance
of the Shares by the Company, Participant shall have all the rights of a
shareholder with respect to said Shares, subject to the restrictions herein,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares.


ARTICLE IV.    
TAXATION AND TAX WITHHOLDING
4.1    Representation. Participant represents to the Company that Participant
has reviewed with his or her own tax advisors the federal, state, local and
foreign tax consequences of this investment and the transactions contemplated by
this Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.


3


Axalta – Restricted Stock Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




4.2    Section 83(b) Election. If Participant makes an election under Section
83(b) of the Internal Revenue Code of 1986, as amended (the “Code”), to be taxed
with respect to the Shares as of the date of transfer of the Shares rather than
as of the date or dates upon which Participant would otherwise be taxable under
Section 83(a) of the Code, Participant shall deliver a copy of such election to
the Company promptly upon filing such election with the Internal Revenue
Service.
4.3    Tax Withholding. Notwithstanding any other provision of this Agreement:
(a)    Participant shall be required to remit to the Company or the applicable
Subsidiary, an amount sufficient to satisfy applicable federal, state, local and
foreign taxes (including the employee portion of any FICA obligation) required
by law to be withheld with respect to any taxable event arising pursuant to this
Agreement. Unless the Participant makes an advance election pursuant to this
Section 4.3(a), the Company shall instruct any brokerage firm determined
acceptable to the Company for such purpose to sell on Participant’s behalf a
whole number of shares of Common Stock from those Shares that are then becoming
vested as the Company determines to be appropriate to generate cash proceeds
sufficient to satisfy the tax withholding obligation and to remit the proceeds
of such sale to the Company or the Subsidiary with respect to which the
withholding obligation arises. Participant’s acceptance of this Award
constitutes Participant’s instruction and authorization to the Company and such
brokerage firm to complete the transactions described in this Section 4.3(a),
including the transactions described in the previous sentence, as applicable.
Alternatively, Participant may elect to such tax withholding obligations in one
or more of the forms specified below, provided such election is made in
accordance with any advance notice requirements that the Company may establish
for this purpose:
(i)    by cash or check made payable to the Company or the Subsidiary with
respect to which the withholding obligation arises;
(ii)    with respect to any withholding taxes arising in connection with the
vesting of the Shares, unless otherwise determined by the Administrator, by
requesting that the Company and its Subsidiaries withhold a net number of vested
Shares having a then current Fair Market Value not exceeding the amount
necessary to satisfy the withholding obligation of the Company and its
Subsidiaries based on the minimum applicable statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes (or, if
the Administrator determines that it would be consistent with Applicable Law and
would not result in adverse accounting consequences, such greater amount as the
Administrator may designate, up to the maximum statutory withholding rate);
(iii)    with respect to any withholding taxes arising in connection with the
vesting of the Shares, unless otherwise determined by the Administrator, by
tendering to the Company vested shares of Common Stock having a then current
Fair Market Value not exceeding the amount necessary to satisfy the withholding
obligation of the Company and its Subsidiaries based on the minimum applicable
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes (or, if the Administrator determines that it would be
consistent with Applicable Law and would not result in adverse accounting
consequences, such greater amount as the Administrator may designate, up to the
maximum statutory withholding rate); or


4


Axalta – Restricted Stock Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




(iv)    in any combination of the foregoing.
(b)    With respect to any withholding taxes arising in connection with the
Shares, in the event Participant fails to provide timely payment of all sums
required pursuant to Section 4.3(a), the Company shall have the right and
option, but not the obligation, to (i) deduct such amounts from other
compensation payable to Participant and/or (ii) treat such failure as an
election by Participant to satisfy all or any portion of Participant’s required
payment obligation pursuant to Section 4.3(a) above. The Company shall not be
obligated to deliver any certificate representing the Shares to Participant or
his or her legal representative unless and until Participant or his or her legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state, local and foreign taxes applicable with respect to the taxable
income of Participant resulting from the vesting of the Shares or any other
taxable event related to the Shares.
(c)    Participant is ultimately liable and responsible for all taxes owed in
connection with the Shares, regardless of any action the Company or any
Subsidiary takes with respect to any tax withholding obligations that arise in
connection with the Shares. Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the Shares or the subsequent
sale of the Shares. The Company and the Subsidiaries do not commit and are under
no obligation to structure this Award to reduce or eliminate Participant’s tax
liability.
ARTICLE V.    
RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS
5.1    Legends. The certificate or certificates representing the Shares, if any,
shall bear the following legend (as well as any legends required by the
Company’s charter and Applicable Law):
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY AND THE SHAREHOLDER, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
5.2    Refusal to Transfer; Stop-Transfer Notices. The Company shall not be
required (a) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(b) to treat as owner of such Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred. Participant agrees that, in order to ensure compliance with
the restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
5.3    Removal of Legend. After such time as the Forfeiture Restriction shall
have lapsed with respect to the Shares, and upon Participant’s request, a new
certificate or certificates representing such Shares


5


Axalta – Restricted Stock Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




shall be issued without the legend referred to in Section 5.1 and delivered to
Participant. If the Shares are held in book entry form, the Company shall cause
any restrictions noted on the book form to be removed.
ARTICLE VI.    
OTHER PROVISIONS
6.1    Administration. The Administrator shall have the exclusive power to
interpret the Plan, the Grant Notice and this Agreement and to adopt such rules
for the administration, interpretation and application of the Plan, the Grant
Notice and this Agreement as are consistent therewith and to interpret, amend or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Administrator will be final and binding upon
Participant, the Company and all other interested persons. To the extent
allowable pursuant to Applicable Law, no member of the Committee or the Board
will be personally liable for any action, determination or interpretation made
with respect to the Plan, the Grant Notice or this Agreement.
6.2    Shares Not Transferable. The Shares and Retained Distributions may not be
sold, pledged, assigned or transferred in any manner unless and until the
Forfeiture Restrictions have lapsed. No Unreleased Shares or Retained
Distributions or any interest or right therein or part thereof shall be liable
for the debts, contracts or engagements of Participant or his or her successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect.
6.3    Adjustments. The Administrator may accelerate the vesting of all or a
portion of the Unreleased Shares in such circumstances as it, in its sole
discretion, may determine. Participant acknowledges that the Shares are subject
to adjustment, modification and termination in certain events as provided in
this Agreement and the Plan, including Section 13.2 of the Plan.
6.4    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Chief Human Resources
Officer of the Company at the Company’s principal office, and any notice to be
given to Participant shall be addressed to Participant at Participant’s last
address reflected on the Company’s records. By a notice given pursuant to this
Section 6.4, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email (if to Participant) or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.
6.5    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
6.6    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.


6


Axalta – Restricted Stock Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




6.7    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Law, including, without limitation, the provisions
of the Securities Act and the Exchange Act, and any and all regulations and
rules promulgated thereunder by the Securities and Exchange Commission, and
state securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are granted, only in
such a manner as to conform to Applicable Law. To the extent permitted by
Applicable Law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to Applicable Law.
6.8    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Shares in any material way without the prior written
consent of Participant.
6.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 6.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
6.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Shares, the Grant Notice and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
6.11    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.
6.12    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit or appendix hereto) constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof; provided, however, that (i) if Participant is party to a severance or
employment agreement with the Company or any of its affiliates or is a
participant in a severance policy of the Company or any of its affiliates, in
either case, that provides greater vesting protection to Participant, then the
Shares shall be treated in accordance with the applicable terms of such
agreement or policy; and (ii) if Participant is party to the Company’s Executive
Restrictive Covenant and Severance Agreement or other severance, non-compete,
employment


7


Axalta – Restricted Stock Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




or similar agreement with the Company or any of its affiliates that includes the
same or similar restrictive covenants as those in Appendix 1, then Appendix 1
shall not apply to Participant. For the avoidance of doubt, the Company’s
Restrictive Covenant and Severance Policy does not constitute an agreement with
the same or similar covenants as Appendix 1.
6.13    Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.
6.14    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
6.15    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Award.
6.16    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.
6.17    Broker-Assisted Sales. In the event of any broker-assisted sale of
shares of Common Stock in connection with the payment of withholding taxes as
provided in Section 4.3(a): (A) any shares of Common Stock to be sold through a
broker-assisted sale will be sold on the day the tax withholding obligation
arises or as soon thereafter as practicable; (B) such shares of Common Stock may
be sold as part of a block trade with other participants in the Plan in which
all participants receive an average price; (C) Participant will be responsible
for all broker’s fees and other costs of sale, and Participant agrees to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale; (D) to the extent the proceeds of such sale
exceed the applicable tax withholding obligation, the Company agrees to pay such
excess in cash to Participant as soon as reasonably practicable; (E) Participant
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the applicable tax withholding obligation; and
(F)


8


Axalta – Restricted Stock Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




in the event the proceeds of such sale are insufficient to satisfy the
applicable tax withholding obligation, Participant agrees to pay immediately
upon demand to the Company or its Subsidiary with respect to which the
withholding obligation arises an amount in cash sufficient to satisfy any
remaining portion of the Company’s or the applicable Subsidiary’s withholding
obligation.
6.18    Definitions. Notwithstanding anything to the contrary in the Plan, for
purposes of this Agreement:


(a)    “Change in Control” shall mean and includes each of the following: (i) a
transaction or series of transactions occurring after the Grant Date whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of its
Subsidiaries, an employee benefit plan maintained by the Company or any of its
Subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing 30% or more of the total combined voting power of the Company’s
securities outstanding immediately after such transaction; (ii) during any 12
month period, individuals who, at the beginning of such period, constitute the
Board together with any new members of the Board whose election by the Board or
nomination for election by the Company’s members was approved by a vote of at
least two-thirds of the members of the Board then still in office who either
were members of the Board at the beginning of the one-year period or whose
election or nomination for election was previously so approved (other than (x)
an individual whose initial assumption of office is in connection with an actual
or threatened election contest relating to the election of the directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act, and (y) any member of the Board whose initial assumption
of office during such 12 month period in connection with a transaction described
in clause (iii)(x) below that occurs with a non-affiliate third party), cease
for any reason to constitute a majority thereof; or (iii) the consummation by
the Company (whether directly involving the Company or indirectly involving the
Company through one or more intermediaries) after the Grant Date of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale,
lease, exchange or other transfer (in one transaction or a series of
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the Company’s assets or (z) the acquisition of assets or
stock of another entity, other than a transaction:
(i)    in the case of clauses (i) and (iii), which results in the Company’s
voting securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, more than seventy percent (70%) of the combined voting
power of the Successor Entity’s outstanding voting securities immediately after
the transaction, and
(ii)    in the case of clause (iii), after which no person or group beneficially
owns voting securities representing 30% or more of the combined voting power of
the Successor Entity; provided,


9


Axalta – Restricted Stock Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




however, that no person or group shall be treated for purposes of this clause
(b) as beneficially owning 30% or more of combined voting power of the Successor
Entity solely as a result of the voting power held in the Company prior to the
consummation of the transaction.
(b)    “Disability” shall mean the following: (a) if Participant is a party to
an employment, severance or similar agreement with the Company or any of its
affiliates in which “disability ” or term of like import is defined,
“Disability” or term of like import as defined in such agreement and (b) if no
such agreement exists, at any time the Company or any of its affiliates sponsors
a long-term disability plan for the Company’s employees, “disability” as defined
in such long-term disability plan for the purpose of determining a participant’s
eligibility for benefits, provided, however, if the long-term disability plan
contains multiple definitions of disability, “Disability” shall refer to that
definition of disability which, if Participant qualified for such disability
benefits, would provide coverage for the longest period of time. The
determination of whether Participant has a Disability shall be made by the
person or persons required to make disability determinations under the long-term
disability plan. At any time the Company does not sponsor a long-term disability
plan for its employees, Disability shall mean Participant’s inability to
perform, with or without reasonable accommodation, the essential functions of
the Participant’s position for a total of three months during any six-month
period as a result of incapacity due to mental or physical illness as determined
by a physician selected by the Company or its insurers and acceptable to
Participant or Participant’s legal representative, with such agreement as to
acceptability not to be unreasonably withheld or delayed.


* * * *


10


Axalta – Restricted Stock Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------





APPENDIX 1
TO RESTRICTED STOCK AGREEMENT


CONFIDENTIALITY AND BUSINESS PROTECTION AGREEMENT


Capitalized terms used but not defined in this Appendix 1 shall have the
respective meanings ascribed to such terms in the Agreement, the Grant Notice or
the Plan, as applicable.
WHEREAS, the Company operates in a highly competitive business environment and
has a legitimate interest in protecting its valuable assets, including its
confidential information, trade secrets, and intellectual property; its goodwill
and reputation; the business relationships it has developed with its clients and
vendors; and the training and development of its employees;
WHEREAS, Participant’s employment and responsibilities with the Company have
permitted and will in the future permit Participant to have access to
competitively sensitive and highly confidential business information and trade
secrets of the Company and to derive and enjoy the benefit of the Company’s
relationships with its customers and business partners, which have been
developed by the Company’s employees and/or or as a result of the innovative
products and technologies that the Company has brought or will bring to its
customers (“Goodwill”);
WHEREAS, the Company’s customers are located across the United States and around
the world; the market for the Company’s products, processes, and services is
national and international in scope; the Company sells and markets the same or
similar products, processes, and services across state and national boundaries;
and the Company’s market expands or contracts over time based on the growth of
the Company’s business and the demand for the Company’s products, processes, and
services;
WHEREAS, the Company desires to ensure that its confidential information, trade
secrets, intellectual property, goodwill, reputation, business relationships,
and investment in training and developing employees are adequately protected and
are not used or disclosed without proper authorization by the Company; and
WHEREAS, Participant’s eligibility to receive the Sahres is conditioned upon
Participant’s timely acceptance of the obligations and other terms and
conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of Participant’s eligibility for the Shares,
and as a condition of Participant’s continued access to the Company’s
confidential information and trade secrets and the benefit of the Company’s
Goodwill and customer relationships, the Company and Participant agree as
follows:
1.Access to Confidential Information. In the course of Participant’s employment,
the Company will provide Participant with access to certain Confidential
Information, which is not in the public domain, is highly valuable and
competitively sensitive and which, if acquired by the Company’s competitors,
would cause irreparable harm to the Company. As used in this Agreement,
“Confidential Information” means all information that Participant acquires from
the Company which is not publicly known outside of the Company, and which
concerns any of the following: the methods, processes, or know-how used or
developed by the Company to design, manufacture, distribute, market, or sell its
products, processes, or services; the research, development, or design of the
Company’s products or processes; the Company’s plans or strategies for sales,
marketing, or distribution; the Company’s supply and distribution processes or
arrangements; research initiatives or projects; results of tests or experiments;
information on financial performance, pricing, margins, or profits or
production, labor, or other costs; market or sales data; existing or planned
merger, acquisition, or divestiture activities; proposals or terms of contracts
with customers, suppliers, distributors, or others; the identity and skills of
other the Company employees; and information provided to the Company by its


A1-11


Axalta – Restricted Stock Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




customers, suppliers, or third parties pursuant to a confidentiality obligation
or an expectation of confidentiality.


2.Covenants to Protect Confidential Information. Participant covenants,
promises, and agrees that she/he will not, directly or indirectly, use
Confidential Information (or cause or permit it to be used) for any purpose
other than the good-faith performance of her/his duties as a Company employee.
In addition, subject to the Permitted Disclosures referenced below, Participant
covenants, promises, and agrees that she/he will not, directly or indirectly,
disclose Confidential Information (or cause or permit it to be disclosed) to any
individual or person other than employees, consultants, contractors, suppliers,
vendors, or teammates authorized by the Company to receive such information and
having a need to know such information in connection with the good-faith support
of the Company’s business activities. Participant further covenants, promises,
and agrees (a) not to remove from the Company’s premises (including the
Company’s computer systems, servers, and networks) any Confidential Information
in any form, except as required in the performance of his or her duties as an
the Company employee, and (b) to return to the Company any and all records
containing Confidential Information immediately upon termination of the
employment relationship between Participant and the Company. Furthermore,
Participant covenants, promises, and agrees not to accept employment with any
employer that manufactures, markets, or sells products, processes, or services
that are similar to or competitive with products, processes, or services
manufactured, marketed, or sold by the Company, where such employment would
involve duties the performance of which would inevitably cause Participant to
use or disclose Confidential Information of the Company for the benefit of a
third party in violation of this Agreement. The covenants and promises set forth
in this section shall continue both during and after Participant’s employment
with the Company and, notwithstanding any other provision of this Agreement, in
all cases shall be subject to the Permitted Disclosures referenced below.


3.Covenant to Protect Goodwill and Customer Relationships. Participant
acknowledges that the Goodwill of the Company shall belong to the Company and
not be used for the benefit of Participant, a future employer, or any other
third party. In recognition of the value and importance of the Goodwill to the
Company, Participant covenants, promises, and agrees that, during the Restricted
Period (as defined below), Participant will refrain from directly or indirectly
soliciting or attempting to solicit business from a Customer or a Prospective
Customer, where a purpose of such solicitation is to induce the Customer or
Prospective Customer to reduce or alter its business relationship with the
Company or to purchase or acquire from a third party any product, process, or
service that is competitive with any product, process, or service that the
Company offers to its customers. As used in this Agreement, the Restricted
Period shall consist of the continuous period of twelve (12) consecutive months
immediately following the Participant’s separation from service with the
Company, provided, however, that this twelve (12)-month period may be extended
by any period of Participant’s noncompliance with the covenants and promises set
forth in this Agreement.


4.Covenant Not to Solicit Employees. In recognition of the Company’s investment
in recruiting, training, and developing its employees, Participant covenants,
promises, and agrees that, during employment by the Company and during the
Restricted Period, she/he shall not solicit or encourage any employee of the
Company to resign from or cease employment with the Company, or to accept a
position as an employee or consultant for any other entity or person that
manufactures, sells, or markets products, processes, or services that are
similar to or competitive with products, processes, or services manufactured,


A1-12


Axalta – Restricted Stock Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




sold, or marketed by the Company. This Section 4 does not apply to the
solicitation of any Company employee who is not employed by the Company until
after the date on which Participant’s Termination of Service occurs.


5. Covenants Not to Compete.

a.Establishment or Leadership of a Competitive Business. During Participant’s
employment with the Company, and during the Restricted Period, Participant
covenants, promises, and agrees that she/he shall not, within the Geographic
Territory, either (i) directly or indirectly own, establish, or control (other
than through ownership of less than two percent (2%) of the shares of publicly
traded stock) or (ii) serve as an officer, director, principal, or partner of a
business that manufactures, develops, markets, or sells products, processes, or
services that are similar to or competitive with the products, processes, or
services that are manufactured, marketed, sold, or being developed by the
Company during the final twenty-four (24) months of Participant’s employment
with the Company. As used herein, the “Geographic Territory” is defined to
include all states of the United States in which the Company manufactures,
distributes, sells, or markets its products, processes, or services during the
twenty-four (24) months immediately preceding the start of the Restricted
Period, and all countries in which the Company manufactures, distributes, sells,
or markets its products, processes, or services during the twenty-four (24)
months immediately preceding the start of the Restricted Period. The Geographic
Territory does not include any state or country in which the Company does not
maintain operations or commence sales or marketing until after the start of the
Restricted Period.


b.Prohibited Positions with Competitors. During Participant’s employment with
the Company and during the Restricted Period, Participant covenants, promises,
and agrees that she/he shall not directly or indirectly engage in, have any
equity interest in, interview for a potential employment or consulting
relationship with or manage, provide services to or operate any person, firm,
corporation, partnership or business (whether as director, officer, employee,
agent, representative, partner, security holder, consultant or otherwise) that
engages in any business which competes with any portion of the Business (as
defined below) of the Company. The term “Business” refers to the business of the
Company and shall include the manufacturing and sale of automotive and
industrial paints, coatings and related products, as such business may be
expanded or altered by the Company during the term of the Participant’s
employment with the Company. This Agreement shall not be construed to bar any
attorney from engaging in the practice of law as an attorney for any third
party; provided that he or she otherwise complies with his or her obligations
under this Agreement and under the applicable rules of professional conduct.


6.Nature and Timing of Separation. The obligations set forth in this Agreement
shall apply regardless of the voluntary or involuntary nature of the termination
of the employment relationship between the Company and Participant, the duration
of that relationship, or any other circumstances under which the relationship
terminates.


7.Injunctive Relief. Participant specifically acknowledges and agrees that
Participant’s violation of any obligation under the preceding sections of this
Agreement will cause irreparable harm to the Company’s legitimate business
interests, and that such harm cannot be measured by any specific amount of money
or adequately remedied by the award of any sum of monetary damages. Therefore,
Participant


A1-13


Axalta – Restricted Stock Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




specifically agrees and understands that the Company will be entitled to
specific performance and injunctive and other equitable relief in case of any
breach or attempted breach of the preceding sections and agrees not to assert as
a defense that the Company has an adequate remedy at law. Any injunctive relief
shall be in addition to, and not in lieu of, any other remedies available to the
Company.

8.Conformance and Severability. It is the intent of the Parties that each of the
covenants and promises set forth above is divisible and severable from the other
covenants and promises in those sections. The Parties further intend that this
Agreement be enforceable to the maximum extent possible and that, if a court of
competent jurisdiction determines that any term or clause renders some or all of
this Agreement invalid or unenforceable, then, such term or clause should be
modified to the extent necessary to make the Agreement legal and enforceable
while preserving as much as possible of the intent of such term or clause. Where
a court of competent jurisdiction determines that any term or clause renders
some or all of this Agreement invalid or unenforceable, and such modification is
not feasible, it is the intent of the Parties that the offending term or clause
should be substituted with another term or clause that is enforceable and most
nearly achieves the same objectives. Where a court determines that neither
modification nor substitution of such term or clause is feasible under the
circumstances, only then shall the offending term or clause be severed and
stricken from the Agreement, but only to the extent that the term or clause is
invalid or unenforceable, and the remaining provisions of the Agreement shall be
enforced in accordance with their terms and entitled to full force and effect.
9.Permitted Disclosures. Notwithstanding any other provision of this Agreement,
Participant will not be held civilly or criminally liable under any federal or
state trade secret law for disclosing a trade secret of the Company in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney representing or advising Participant concerning
such disclosure, if the disclosure (a) is made solely for the purpose of
reporting or investigating a suspected violation of law or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, as long as
such filing is made under seal.  In addition, if Participant files a lawsuit
against the Company for retaliation for reporting a suspected violation of law,
Participant may disclose trade secrets of the Company to the attorney
representing him/her and may use the trade secret information in the court
proceeding, only if any document containing the trade secret is filed under
seal, and Participant does not disclose the trade secret except as specifically
directed or authorized by a court order. In addition, nothing in this Agreement
should be construed (i) to impede or interfere with Participant’s right to
respond truthfully and completely to any request for information regarding the
Company’s activities where disclosure is required by legal process, or (ii) to
prevent Participant from communicating directly with, responding to any inquiry
from, or providing truthful testimony or information to, any regulatory or law
enforcement agency of the United States, the U.S. Congress, an Inspector
General, or a state government agency in the course of a lawful investigation or
proceeding. Participant is not required to contact the Company as a precondition
to any of the foregoing, provided, however, that Participant cannot, without the
written approval of the Company’s General Counsel, disclose the substance of
communications between the Company personnel and the Company’s legal counsel
which are protected by the Company’s attorney-client privilege.
10.General.


A1-14


Axalta – Restricted Stock Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




a.With the exception of modification or substitution of terms by a court of
competent jurisdiction under the Conformance and Severability section above, no
modification or waiver of any provision of this Agreement shall be valid unless
in writing signed by both Parties and specifically referring to this Agreement
by name.
b.Participant acknowledges that the services to be rendered by Participant are
personal and that Participant may not assign any of her/his duties or
obligations under this Agreement. The Company may assign the Agreement to any
successor or transferee. This Agreement shall be valid and binding upon all
heirs, successors and assigns of the Parties.
c.No delay or omission in enforcing any provision of this Agreement or in
exercising any right or remedy set forth in this Agreement shall operate as a
waiver of any right or remedy or preclude enforcement or specific performance of
such provision or the exercise of any right or remedy.
d.The Parties acknowledge that they have each read this Agreement in its
entirety, understand it, agree to be bound by its terms and conditions, and
intend that the Agreement be interpreted as if drafted equally by both Parties.
e.Participant agrees that the Company may, in its sole discretion, share all or
part of this Agreement with any future or prospective employer to the extent
reasonably necessary to ensure Participant’s compliance. In addition,
Participant agrees to provide the Company, upon its request, with the name,
address, and contact information of any new employer or third party whose
relationship with Participant may violate the provisions of this Agreement.


A1-15


Axalta – Restricted Stock Agreement – US (2014 Plan)(2018 Annual Grant)